      Case 20-01895-LT7            Filed 07/02/20    Entered 07/02/20 15:55:01        Doc 34    Pg. 1 of 1


                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA

                                                  Minute Order
Hearing Information:
                                                                                                                0.00
                     Debtor:   TIMOTHY JOSEPH GRANT
               Case Number:    20-01895-LT7               Chapter: 7
      Date / Time / Room:      THURSDAY, JULY 02, 2020 10:00 AM DEPARTMENT 3
       Bankruptcy Judge:       LAURA S. TAYLOR
        Courtroom Clerk:       RUSSELL PALUSO
          Reporter / ECR:      SUE ROSS

Matter:
              MOTION FOR RELIEF FROM STAY, RS # PB-1 FILED ON BEHALF OF GERALD L. BECKWITH,
              TRUSTEE OF THE GERALD L. BECKWITH TRUST DATED OCTOBER 5, 1999



Appearances:

        WILLIAM P. FENNELL, ATTORNEY FOR TIMOTHY JOSEPH GRANT (video)
        MATTHEW SMITH, ATTORNEY FOR TIMOTHY JOSEPH GRANT (video)
        TIMOTHY JOSEPH GRANT, PRESENT (telephonically)
        PHILIP BURKHARDT, ATTORNEY FOR GERALD L. BECKWITH (video)
Disposition:                                                                                       1.00

        Continued to 1/14/21 at 10:00 a.m. as to status as set forth on the record.

        Granted, broad stay conditioned to allow the matter to be tried in State Court pursuant to the
        Court's Tentative Ruling and as set forth on the record.

        Parties to file a status report by 1/7/21 as set forth on the record.


        Stipulated Order to be submitted by Mr. Fennell.




Page 1 of 1                                                                                    7/2/2020   3:52:55PM
